                                          Case 4:19-cv-06046-HSG Document 72 Filed 09/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONNIE SCOTT,                                       Case No. 19-cv-06046-HSG
                                   8                    Plaintiff,                           ORDER DENYING AS MOOT
                                                                                             REQUESTS FOR LEAVE TO FILE
                                   9             v.                                          SURREPLY AND REQUEST FOR
                                                                                             EXTENSION OF TIME TO FILE
                                  10     ERIC GOLDING, et al.,                               SURREPLY
                                  11                    Defendants.                          Re: Dkt. Nos. 69, 70, 71
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at California State Prison – Los Angeles County, filed this pro se civil

                                  14   rights action pursuant to 42 U.S.C. § 1983 against Pelican Bay State Prison (“PBSP”) doctors

                                  15   Kumar and RN Golding. Defendants have filed two separate summary judgment motions, Dkt.

                                  16   Nos. 61, 62; Plaintiff has filed oppositions, Dkt. Nos. 65, 66; and Defendants have filed replies,

                                  17   Dkt. No. 67, 68. Plaintiff has filed two motions titled requests for leave to file a response to the

                                  18   replies. Dkt. Nos. 69, 70. However, these motions are, in essence, surreplies, making point-by-

                                  19   point rebuttals to arguments made in the replies. Plaintiff has also filed a request for an extension

                                  20   of time to file his surreplies. Dkt. No. 71. For the reason set forth below, Plaintiff’s requests are

                                  21   DENIED.

                                  22          Rule 7-3(d) of the Local Rules of the Northern District of California provides that “[o]nce

                                  23   a reply is filed, no additional memoranda, papers or letters may be filed without prior Court

                                  24   approval” with two exceptions. Additional memoranda may be filed after a reply is filed where

                                  25   (1) new evidence has been submitted in the reply, in which case the surreply is limited to

                                  26   objections to the new evidence without further argument on the motion, or (2) to bring the Court’s

                                  27   attention to a relevant judicial opinion published after the date the opposition or reply was filed, in

                                  28   which case the surreply is limited to a copy of the opinion, without further argument. N.D. Cal. L.
                                          Case 4:19-cv-06046-HSG Document 72 Filed 09/07/21 Page 2 of 2




                                   1   R. 7-3(d). Neither exception applies here. Accordingly, the Court DENIES Plaintiff’s requests

                                   2   for leave to file a surreply. Dkt. Nos. 69, 70.

                                   3          The Court notes that Plaintiff objects inter alia to the argument made in Defendants’

                                   4   replies that Plaintiff’s Statements of Disputed Factual Issues should be disregarded because they

                                   5   violate N.D. Cal. L. R. 56-2(a). See Dkt. No. 67 at 1-2; Dkt. No. 68 at 1-2; Dkt. No. 69 at 1-2;

                                   6   Dkt. No. 70 at 1-2. The Court rejects Defendants’ argument that Plaintiff’s Statements of

                                   7   Disputed Facts cannot be considered pursuant to the Local Rules. The Court will consider the

                                   8   entirety of Plaintiff’s oppositions, i.e. Dkt. Nos. 67 and 68, including the exhibits attached thereto

                                   9   and the statements of disputed material facts. Plaintiff’s opposition complies with N.D. Cal. L. R.

                                  10   7. In light of the denials of the requests for leave to file surreplies, the Court DENIES as moot

                                  11   Plaintiff’s request for an extension of time to file surreplies. Dkt. No. 71.

                                  12          This order terminates Dkt. Nos. 69, 70, 71.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: 9/7/2021

                                  15                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  16                                                     United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
